DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claims 8, 12 as they pertain to the prior art have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vellekoop et al. (Focusing coherent light through opaque strongly scattering media)1 in view of Arias et al. (Optical correction of the effects of cataracts)2.
	As to claim 8, Vellekoop teaches an optical modulator (Vellekoop Figs. 2), comprising 
	a sensor sensing a property of light entering or reflecting from a scattering sample (Vellekoop Fig. 2 - CCD), 
	a memory storing the sensed property of each light ray and an optimal modulation light property of a light modulator according to the property of the light ray (Vellekoop Fig. 2 - SLM; Fig. 1a, b - wavefront; page 2310, left column - We determine the optimal phase for a single segment at a time by cycling its phase from 0 to 2π. For each segment we store the phase at which the target intensity is the highest. At that point the contribution of the segment is in phase with the already present diffuse background. After the measurements have been performed for all segments, the phase of the segments is set to their stored values. Now the contributions from all segments interfere constructively and the target intensity is at the global maximum);
	a controller analyzing the property of the light sensed by the sensor, selecting the optimal modulation light property of the light modulator in memory, and controlling the light modulator to have the selected modulation light property (Vellekoop Figs. 1-4; equation 1; page 2310-2311; Table 1 - as shown/discussed, the modulator controlled to optimize the light intensity through scattering sample), 
	the light modulator having a modulation light property according to the control of the controller and modulating the property of the light property of the light entering the scattering sample, which is scattered by the sample, to form an inverse scattering light pattern, thereby allowing light to be focused (Vellekoop Figs. 1-4; equation 1; page 2309-2311; Table 1 - as discussed, the modulator applies an inverse diffusion/scattering  pattern to form a shaped wavefront which is then focus to the desired location),
	wherein the optimal modulation light property is determined by which a difference between a value of a property of light entering the sample or a property of light reflected by the scattered sample by the sensor and a preset value of property of light stored by storage falls within a preset range (Vellekoop Fig. 2 - SLM; Fig. 1a, b - wavefront; page 2310, left column - We determine the optimal phase for a single segment at a time by cycling its phase from 0 to 2π. For each segment we store the phase at which the target intensity is the highest. At that point the contribution of the segment is in phase with the already present diffuse background. After the measurements have been performed for all segments, the phase of the segments is set to their stored values. Now the contributions from all segments interfere constructively and the target intensity is at the global maximum).
	Vellekoop does not specify the scattering sample is an eye, measuring the light entering/reflecting from the eye, and applying the inverse modulation property so as to focus light to the retina.
	In the same field of endeavor Arias teaches using the device/methodology of Vellekoop to measuring the light entering/reflecting from the eye, and applying the inverse modulation property so as to focus light to the retina (Arias Introduction - In the last decade…One of them is wavefront shaping (WS)…Since its first demonstration [4], where [4] = Vellekoop; Fig. 1; Fig. 2; Method; Results).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to inversely modulate the wavefront of eye scattering since, as taught by Arias, such modulation allows for using wavefront shaping to correct for scattering by cataracts (Arias Introduction).
	As to claim 9, Vellekoop in view of Arias teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Vellekoop further teaches the property of light includes a phase of light, a strength of the light, or an incident direction of the light (Vellekoop Fig. 1; equation 1).
	As to claim 10, Vellekoop in view of Arias teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Arias the sensor and the light modulator are disposed in front of the eye along a direction in which the light enters the eye (Arias Introduction - In this work, the wavefront shaping (WS) technique is proposed to partially correct the effects of cataracts noninvasively in-vivo. An optical setup was developed to objectively and subjectively evaluate the performance of the WS technique in this application, where the realistic effects of different cataract grades were simultaneously simulated and corrected).
	As to claim 11, Vellekoop in view of Arias teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Vellekoop/Arias further teaches the controller controls the modulation light property of the light modulator by transferring power corresponding to the modulation light property of the light modulator to the light modulator (Vellekoop Fig. 1 - SLM; Arias Fig. 1 - LC-SLM).
	As to claim 12, Vellekoop teaches a method of modulating light comprising 
	detecting a property of light entering a scattering sample and reflected by the sample (Vellekoop Fig. 2 - CCD), analyzing the property of the light detected by the sensor to select an optimal modulation light property of a light modulator according to the detected property (Vellekoop Figs. 1-4; equation 1; page 2310-2311; Table 1 - as shown/discussed, the modulator controlled to optimize the light intensity through scattering sample), controlling the light modulator to have the selected light property (Vellekoop Figs. 1-4; equation 1; page 2310-2311; Table 1), modulating the property of light entering the scattering sample to form an inversely scattered light pattern, thereby allowing light to be focus (Vellekoop Figs. 1-4; equation 1; page 2309-2311; Table 1 - as discussed, the modulator applies an inverse diffusion/scattering  pattern to form a shaped wavefront which is then focus to the desired location), wherein the optimal modulation light property is determined by which a difference between a value of a property of light entering the sample or a property of light reflected by the scattered sample by the sensor and a preset value of property of light stored by storage falls within a preset range (Vellekoop Fig. 2 - SLM; Fig. 1a, b - wavefront; page 2310, left column - We determine the optimal phase for a single segment at a time by cycling its phase from 0 to 2π. For each segment we store the phase at which the target intensity is the highest. At that point the contribution of the segment is in phase with the already present diffuse background. After the measurements have been performed for all segments, the phase of the segments is set to their stored values. Now the contributions from all segments interfere constructively and the target intensity is at the global maximum).
	  Vellekoop does not specify the scattering sample is an eye, measuring the light entering/reflecting from the eye, and applying the inverse modulation property so as to focus light to the retina.
	In the same field of endeavor Arias teaches using the device/methodology of Vellekoop to measuring the light entering/reflecting from the eye, and applying the inverse modulation property so as to focus light to the retina (Arias Introduction; Fig. 1; Fig. 2; Method; Results).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to inversely modulate the wavefront of eye scattering since, as taught by Arias, such modulation allows for using wavefront shaping to correct for scattering by cataracts (Arias Introduction).
	As to claim 13, Vellekoop in view of Arias teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Vellekoop further teaches the property of light includes a phase of light, a strength of the light, or an incident direction of the light (Vellekoop Fig. 1; equation 1).
	As to claim 14, Vellekoop in view of Arias teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Vellekoop/Arias further teaches modulation light property of the light modulator is controlled by transferring power corresponding to the modulation light property of the light modulator to the light modulator (Vellekoop Fig. 1 - SLM; Arias Fig. 1 - LC-SLM).
	

	



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 31, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 I. M. Vellekoop and A. P. Mosk, "Focusing coherent light through opaque strongly scattering media," Opt. Lett. 32, 2309-2311 (2007)
        2 A. Arias, E. Fernández, and P. Artal, "Optical correction of the effects of cataracts," in Latin America Optics and Photonics Conference, OSA Technical Digest (Optica Publishing Group, 2018), paper W2C.2.